DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

      Response to Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi, US 2019/0243149, in view of Tomita, US 2006/0152523.

Regarding Claim 10, Iguchi (Figs. 1-4) teaches a method for presenting an image on a display, the method comprising:
-providing a plurality of sets of LEDs (e.g., The micro LEDs within each pixel unit 11 are together considered a “set of LEDs.”  Figure 3 depicts a plurality of these sets) and at least one lens (50) positioned over the plurality of sets of LEDs, each LED being independently-controllable (e.g., Drive circuit 70 provides column signals, row signals, and power signals to the micro LEDs; par. 0037);
- in the stereoscopic projection mode (par. 0024):
receiving at least one video data signal (e.g., Drive circuit 70 receives data signals from computer 80; par. 0024);
-producing, with a first subset of the plurality of sets of LEDs, in response to the at least one video data signal, a first emission profile (e.g., The green micro LED on the far right of pixel unit 11 of one of the micro LED sets is considered a “first subset” and its output a “first emission profile”);
-directing the first emission profile through the at least one lens toward a first emission angle to form a first image of a scene on the display (e.g., Green light is input into micro lens 55 which is in turn output at angle to form an image in display portion 60);
-producing, with a second subset of the plurality of sets of LEDs, in response to the at least one video data signal, a second emission profile (e.g., The output of the red and blue micro LEDs on the far left of pixel unit 11 is considered a “second subset” and its output a “second emission profile”); 
-directing the second emission profile through the at least one lens toward a second emission angle to form a second image of the scene on the display (e.g., The red and blue light are input into micro lens 55 which are in turn are output at an angle to form a second image), the first and second images corresponding to different viewing angles of the scene (e.g., The first image is projected onto the left side at one angle, and the second image onto the right side at another angle). 

Iguchi does not teach receiving a control signal to indicate a mode to operate the plurality of sets of LEDs, the mode selectable from a set of modes that include a stereoscopic projection mode to provide a stereoscopic image and a general illumination mode to provide lighting without the stereoscopic image,

However, Tomita (Fig. 2) teaches receiving a control signal to indicate a mode to operate the plurality of sets of LEDs, the mode selectable from a set of modes that include a stereoscopic projection mode to provide a stereoscopic image and a general illumination mode to provide lighting without the stereoscopic image,
in the stereoscopic projection mode (e.g., Device may receive electric control for switching between planar mode and three-dimensional mode; par. 0053).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Iguchi with the above teachings of Tomita.  Tomita suggests that switching between a planar (two-dimensional) mode and three-dimensional mode may be convenient for a user who doesn’t want to view images in three-dimensional mode all the time. 

Regarding Claim 11, Iguchi in view of Tomita teaches the method of claim 10.  

Iguchi (Figs. 1-4) further teaches wherein controlling the emission angle and emission profile comprises using at least one lens positioned over the plurality of sets of LEDs (e.g., Micro lens array 50, which is comprised of multiple micro lens 55, is positioned over the plurality of sets of micro LEDs of the plurality of pixels 12 within a single pixel unit 11).

Regarding Claim 12, Iguchi in view of Tomita teaches the method of claim 11. 

Iguchi (Figs. 1-4) further teaches wherein the at least one lens comprises a single lens positioned over all of the plurality of sets of LEDs (e.g., Micro lens array 50 may be considered a “single lens” that is positioned over all the micro LED sets).

Regarding Claim 13, Iguchi in view of Tomita teaches the method of claim 11. 

Iguchi (Figs. 1-4) further teaches wherein:
the at least one lens (50) comprises a plurality of lenses (55), and
each of the plurality of lenses is positioned over a different set of LEDs of the plurality of sets of LEDs (e.g., Each micro lens 55 is positioned over a different LED set, as defined in claim 10). 

Regarding Claim 15, Iguchi in view of Tomita teaches the method of claim 10.

Iguchi (Figs. 1-4) further teaches the method of claim 10, wherein the different related images are configured to form a three-dimensional stereoscopic image (e.g., Display portion 60 depicts a three-dimensional image; par. 0031).

Regarding Claim 16, Iguchi in view of Tomita teaches the method of claim 15.

Iguchi (Figs. 1-4) teaches further comprising:
-generating, based on the at least one video data signal, control signals for presenting the three-dimensional stereoscopic image on the display (e.g., Based on image data provided from computer 80, drive circuit 70 provides column, row, and power signals to LED drive circuits 3 of the micro LEDs; par. 0024, 0037), and
-providing the control signals to circuitry associated with the display to cause the LEDs to emit light in accordance with the control signals (e.g., These signals are used to control the micro LEDs for outputting light; par. 0024, 0037). 

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Shimada, US 5,640,171. 

Regarding Claim 17, Iguchi (Figs. 1-4) teaches an apparatus for displaying an image, the apparatus comprising:
-a plurality of sets of LEDs, each of the sets of LEDs corresponding to a pixel of a display (e.g., Each pixel unit 11 consists of micro LEDs, which together form a “set”), each set of LEDs comprising a plurality of LEDs, each LED being independently-controllable (e.g., Drive circuit 70 provides column, row, and power signals to the micro LEDs),
-at least one lens (50) arranged to control an emission angle and emission profile of the light emitted by each of the LEDs, the at least one lens positioned over the at least one set of LEDs (e.g., Micro lens array 50 receives RGB light and transmits the light at an angle; par. 0030); and
-a display controller (70) configured to direct at least one video data signal to the plurality of sets of LEDs and control an intensity distribution of light from the LEDs in response to the at least one video data signal (e.g., Drive circuit 70 provides these micro LEDs with a red, green, or blue light emission, which are considered “video data signals”; par. 0024.  The light emission reflects the intensity of each micro LED) such that a first portion of the light is emitted through the at least one lens at a first emission angle with a first emission profile (e.g., Green light from the far right green micro LED is emitted to micro lens 55 at a first angle and is considered a “first emission profile”) and a second portion of the light is emitted through the at least one lens at a second emission angle with a second emission profile (e.g., Red and blue light from the red and blue micro LEDs on the far left is emitted through micro lens 55 at a second angle and is considered a “second emission profile”), the first and second light portions being stereoscopic images of a scene (e.g., Three-dimensional image depicted on display portion 60).

Iguchi does not teach a display controller configured to:
switch between a plurality of modes that include a stereoscopic projection mode to
provide a stereoscopic image and a general illumination mode to provide lighting without the stereoscopic image, and in the stereoscopic projection mode.

However, Shimada (Fig. 3) teaches the concept of a display controller configured to switch between a stereoscopic projection mode and a general illumination mode (e.g., Display mode switching circuit 4 supplies signal to stereoscopic display controller 5 to switch from a 3D mode, which is considered a “stereoscopic projection mode,” and a 2D mode, which is the equivalent of a “general illumination mode; 4: 16–29).  Thus, in the combined invention, a display mode switching circuit would control a stereoscopic display controller, which would in turn control the drive circuit of Iguchi for switching display modes. 
Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Iguchi with the above teachings of Shimada.  Shimada suggests that switching between a 2D mode and a 3D mode provides convenience to the user who may want to view certain images in different modes (4: 16–29). 

Regarding Claim 19, Iguchi in view of Shimada teaches the apparatus of claim 17. 

Iguchi (Figs. 1-4) further teaches wherein:
-the at least one lens (50) comprises a plurality of lens (55), and
-each lens is positioned over a different set of LEDs of the plurality of sets of LEDs (e.g., Each micro lens 55 is positioned over the micro LEDs in each pixel unit 11).

Regarding Claim 20, Iguchi in view of Shimada teaches the apparatus of claim 17. 

 Iguchi (Figs. 1-4) further teaches wherein:
-the at least one lens comprises a plurality of lens (55), and
-each lens (55) is positioned over multiple sets of LEDs of the at least one set of LEDs (e.g., Each pairing red LED and blue LED is considered a set).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Tomita, as applied to claim 11 above, and in further view of Makinen, US 2021/0223568. 

Regarding Claim 14, Iguchi in view of Tomita teaches the method of claim 11.

Iguchi (Figs. 1-4) further teaches wherein each of the plurality of sets of LEDs comprises a plurality of individual LEDs (e.g., Micro LEDS within each pixel unit 11).

Iguchi in view of Tomita does not teach wherein the at least one lens comprises a plurality of lenses, and each of the plurality of lenses is positioned over a different individual LED of the plurality of individual LEDs.

However, Makinen (Fig. 4) teaches wherein:
the at least one lens (446) comprises a plurality of lenses (e.g., Lens array 446 is comprised of multiple lenses),
each of the plurality of lenses is positioned over a different individual LED of the plurality of individual LEDs (e.g., Each microlens corresponds to an individual μLEDs 402-422). 

Thus, in the combined invention, each of the individual microLEDs of Iguchi would correspond to a single microlens.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Iguchi in view of Tomita with the above teachings of Makinen.  Makinen suggests that its μLED structure allows for multiple viewers to see images (par. 0002).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Shimada, as applied to claim 17 above, and in further view of Makinen. 

Regarding Claim 18, Iguchi in view of Shimada teaches the apparatus of claim 17.

Iguchi (Figs. 1-4) further teaches wherein the at least one lens comprises a plurality of lens (e.g., Micro LEDS within each pixel unit 11).  

Iguchi in view of Shimada does not teach wherein each lens is positioned over a different LED of the plurality of LEDs.

However, Makinen (Fig. 4) teaches wherein:
each of the plurality of lenses is positioned over a different individual LED of the plurality of individual LEDs (e.g., Each microlens corresponds to an individual μLEDs 402-422). 

Thus, in the combined invention, each of the individual micro LEDs of Iguchi would correspond to a single microlens.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Iguchi in view of Shimada with the above teachings of Makinen.  Makinen suggests that its μLED structure allows for multiple viewers to see images (par. 0002).  
				        Response to Arguments
Applicant’s arguments with respect to claims 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that Iguchi does not teach the concept of switching a display mode between a stereoscopic mode and a general illumination mode (Remarks 9-10).  However, as indicated above, Tomita and Shimada, teaches this concept.  Moreover, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Iguchi with Tomita or Shimada.  Tomita and Shimada suggest that switching between display modes provides convenience for the user who may want watch certain images in one of the two modes.  For these reasons, Examiner respectfully disagrees with Applicant. 

				       Allowable Subject Matter
Claims 1-9 and 21 are allowed.

Regarding Claim 1, Iguchi (Figs. 1-4) teaches an apparatus for displaying an image, the apparatus comprising:
-a plurality of sets of LEDs (e.g., The pixels 12 comprising each pixel unit 11 is are made up of micro-LEDs 16.  Together, the micro-LEDs 16 in each pixel unit 11 are considered a “set”; par. 0040), each LED being independently-controllable, each set of LEDs corresponding to a different pixel of a display (e.g., Drive circuit 70 provides column signals, row signals, and power signals to the micro LEDs; par. 0037); and
-at least one lens (50) positioned over the plurality of sets of LEDs, the at least one lens
arranged to control an emission angle and an emission profile of the light emitted by the LEDs (e.g., Micro lens array 50 is positioned over each pixel unit 11 to control the angle at which light is emitted), the sets of LEDs configured to receive control signals (e.g., Micro LEDs 16 receive column signals, row, and power signals; par. 0037) and in response direct light through the at least one lens toward a first location with a first emission profile (e.g., Each micro lens 55 directs green light towards a left side.  The green color light is considered a “first emission profile”) and direct light through the at least one lens toward a second location with a second emission profile (e.g., Micro lens 55 directs red and blue light towards a right side.  The red and blue color light are together considered a “second emission profile”), the light directed toward the first location and the light directed to the second location forming images of a scene from different viewing angles (e.g., Red, green, and blue light are directed towards display portion 60 for displaying images in three-dimensions; par. 0031).

However, neither Iguchi, nor the remaining prior art, either alone or in combination, teaches wherein the sets of LEDs configured to receive control signals and in response switch between a plurality of modes that include a stereoscopic projection mode to provide a stereoscopic image and a general illumination mode to provide lighting without the stereoscopic image, and in the stereoscopic projection mode, the plurality of sets of LEDs configured to direct light.  The row, column, and power signals of Iguchi par. 0037 do not cause the LEDs to switch from a stereoscopic mode to a general illumination mode.  Moreover, although the prior art teaches the concept of switching between a stereoscopic mode and general illumination mode (see Tomita and Shimada above), it does not teach wherein the actual sets of LEDs are configured to receive control signals and switch from the stereoscopic mode to the general illumination mode in response to those control signals.  

Claims 2-9 and 21 are allowed because they depend on claim 1. 

					       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        May 12, 2022